Citation Nr: 1205854	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-00 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 10 percent for chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel
INTRODUCTION

The Veteran had active military service from July 1980 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  [Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the RO in Atlanta, Georgia.]  By way of an August 2010 rating decision, the RO in Atlanta, Georgia granted service connection for radiculopathy of the right lower extremity as secondary to the service-connected chronic lumbosacral strain, evaluated as 10 percent disabling effective from May 24, 2010.  The Veteran has not appealed the rating or the effective date assigned to that award.

In October 2011, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  With regards to the Veteran's claim for service connection for hypertension, the Board observes that his service treatment records (STRs) show at least three instances of elevated blood pressure.  In April 1985, his blood pressure was 144/94 and, then later that month, 138/92.  In January 1986, his blood pressure was 148/110.  According to post-service medical records that are available, the Veteran was shown to have newly-diagnosed hypertension in September 2002.  

The Veteran testified at his recent hearing that he first sought post-service treatment through both VA and private providers around 1990.  The Board observes that the earliest post-service treatment records that have been obtained are dated in September 2002.  Therefore, the Board finds that a remand is necessary to obtain treatment records dated prior to September 2002 as they might show a continuity of symptomatology of elevated blood pressure.  Furthermore, because the Veteran's STRs show at least three instances of elevated blood pressure and because he has a current diagnosis of hypertension, the Board finds that, on remand, he should be afforded a VA examination to determine if his hypertension is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regards to the Veteran's claim for a rating in excess of 10 percent for chronic lumbosacral strain, the Veteran testified that his last examination was in March 2011.  However, such examination is not of record.  Also, the Veteran testified that he receives continuous treatment from the VA Medical Center (VAMC) in Augusta, Georgia.  The claims file contains records dated from September 2002 to November 2002; April 2006 to July 2006; December 2008 to June 2009; and December 2009 to June 2010.  On remand, therefore, an attempt should be made to obtain a copy of the March 2011 examination, in addition to any additional recent treatment records pertaining to the Veteran's hypertension and lumbar spine from the VAMC in Augusta, Georgia that may be available.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Thereafter, the Board believes that a new VA examination should be conducted to determine the current nature and extent of the Veteran's service-connected lumbosacral strain.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service hypertension and lumbar spine treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that he may have received at the VAMC in Augusta, Georgia from November 2002 to April 2006, July 2006 to December 2008, June 2009 to December 2009, and since June 2010 (including the report of the examination reportedly conducted in March 2011)-as well as any pertinent VA or private treatment records prior to September 2002.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his hypertension.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed hypertension had its clinical onset in service or is otherwise related to active duty.  In answering this question, the examiner should address the STRs showing elevated blood pressure readings.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Also, accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected chronic lumbosacral strain.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests, such as an EMG, should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

All pertinent manifestations associated with the service-connected chronic lumbosacral strain should be annotated in the examination report.  Specifically, the examiner should undertake range of motion studies of the lumbar spine and comment on the degree of disability due to functional losses such as pain, weakness, etc.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  Also, the examiner should discuss the presence or absence of any associated muscle spasm or guarding, abnormal gait, and abnormal spinal contour (such as scoliosis, reversed lordosis, and abnormal kyphosis) of the Veteran's thoracolumbar spine, as well as any ankylosis (favorable and unfavorable) of the Veteran's thoracolumbar spine or of his entire spine.  

The examiner should also address whether there any adverse neurological abnormalities that are the result of the Veteran's service-connected chronic lumbosacral strain (other than the already service-connected right lower extremity radiculopathy).  If so, the examiner should identify the nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination reports comply with (and answers the questions posed in) this Remand.  If either of the report(s) is(are) insufficient, it(they) should be returned to the examiner(s) for corrective action, as appropriate.

5.  Then, readjudicate the issues on appeal-as are listed on the title page of this decision.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

